Title: Thomas Jefferson’s Memorandum on the Expiration of John H. Craven’s Lease, [ca. 1 January 1810]
From: Jefferson, Thomas
To: Craven, John H.


          
             
                     ca. 1 Jan. 1810
          
          
		  
		  Mr Craven by the lease to him is bound at
          
            
              tosow
               50.
               
		  
		  acres of clover the last year of it.
            
            
              
              2.
              
		  
		  
		   
		  fields of 100. as each in wheat, one of them on fallow the other after corn. the particular fields to be sown result from the rotation stipulated, if that has been faithfully observed.
            
          
          he is to return
          
            
              
              
		  horses of the value of
              £91.
            
            
              
               cattle
              124–10
            
            
              
               hogs
              7–6
            
            
              
              
		  
		   carts, ploughs & utensils
              31–14
            
          
          
		  
		  Pork 1500. ℔.
          
		  
		  corn 245. barrels
          
		  ✓Tops. stacks of 70½ feet running measure & ordinary height
          ✓a house body full 20.f. square 9.f. high.
          
		  ✓blades. the roof of the same house full
          ✓a middle sized stack of do
          
		   
		  straw. from 350. bushels of wheat. [mr Craven has given his whole straw on the condition of our putting it up; which is an execution of this article]
          
		  
                  Shucks. 4. railed pens 10.f. square 6.f. high
          
           
		  The valuers Kemp Catlet & D. Higginbotham.
          day of delivery Jan. 1. 1810.
        